378 U.S. 557 (1964)
WEST ET AL.
v.
CARR ET AL.
No. 706.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE SUPREME COURT OF TENNESSEE, MIDDLE DIVISION.
Harris A. Gilbert for appellants.
George F. McCanless, Attorney General of Tennessee, and Thomas E. Fox, Assistant Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.